DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's proposed amendment after final, filed 21 October 2022, is acknowledged and has been entered.  Claims 1-9, 14, 16, and 20 have been cancelled.  Claims 10, 13, and 15 have been amended.  No claims have been added.  Claims 10-13, 15, 17-19, and 21 are pending and under consideration.



Withdrawn Objections/Rejections
Applicant’s amendments have obviated the previous objections to the Specification.

Applicant’s arguments are sufficient to obviate the previous rejection of claims 10-12, 14, 15, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

New Grounds of Rejection
During the course of prosecution, the Examiner has gained a better understanding of the art related to multilamellar vesicles.  After further review of the prior art, the previous statement regarding the level of unpredictability in the art has been reconsidered.  A new ground of rejection is set forth below and the previous indication of allowable subject matter is withdrawn. This Office Action is accordingly non-final.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 10-13, 15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beavis et al., J Clin Invest. 127(3):929-41 (02-2017) (IDS) in view of Stephan et al., Nature Medicine 16(9) 1035-1041 (2010) with supplemental materials (“Stephan”; PTO-892).
Beavis
Beavis teaches that targeting the adenosine 2A receptor (A2AR) enhances chimeric antigen receptor (CAR) T cell efficacy.  E.g., Title and Abstract.  In the “Introduction”, Beavis reviews the role of adenosine in the immunosuppressive tumor microenvironment and teaches that CAR T efficacy in solid tumors can be improved by targeting the tumor immunosuppressive microenvironment.  In mouse models of HER2-expressing tumors, Bevis demonstrates that either genetic or pharmacological targeting of A2AR profoundly increased CAR T cell efficacy when combined with PD-1 blockade.  Abstract; Figure 3.  Two A2AR antagonists, SCH58261 and ZM241385 had similar activities when combined with blockade of the PD-1 pathway.  E.g., Figure 3 and supporting text.  The two pharmacologic A2AR antagonists did not, however, significantly enhance the CAR T mediated anti-tumor activity when in the absence of PD-1 blockade.  Id.  In the third paragraph of the “Discussion”, Beavis notes that superior efficacy could be obtained by increasing the dose of SCH58261 but always remained less marked than when CAR T cells lacking expression of A2AR were used.  Nevertheless, Beavis teaches that A2AR blockade in combination with CAR T therapy is highly translatable to the clinic because multiple A2AR antagonists have already undergone phase IIII clinical trial testing for Parkinson’s disease and are in phase I trials for oncology.  Beavis states that “given that our data indicate that the A2AR pathway limits the activity of patient-derived CAR T cells and the emergence and success of clinical trials combining adoptive cell transfer (ACT) with both anti–CTLA-4 (59, 60) and anti–PD-1 (NCT02652455), we believe that clinical trials combining CAR T cells and A2AR blockade are warranted.” 
The CAR-T cells also contain a polynucleotide encoding a CAR that comprises an antigen-specific domain specific for a cancer antigen (here, HER2), a hinge region, a transmembrane domain, a co-stimulatory domain, and an intracellular signaling domain, as recited in claims 10 and 19.  E.g. “Generation of murine CAR T cells” in the Materials and Methods.
Patient-derived CAR T cells are autologous immune effector cells, as recited in claims 10, 12, 13,  21.

Beavis does not teach that the CAR T cells should have surface thiol-bonded particles encapsulating an A2AR inhibitor, wherein the particles are crosslinked multilamellar liposomal vesicles (cMLV) bonded via a maleimide headgroup, as required by independent claim 10 and dependent claim 11.

Stephan

Stephan teaches engineering therapeutic cells with surface-conjugated nanoparticles is a simple and generalizable strategy to augment cytoreagents while minimizing the systemic side effects of adjuvant drugs and that therapeutic cells are promising vectors for actively targeted drug delivery.  E.g. Title, Abstract, Figure 1, Discussion.  In one example, Stephan conjugates nanoparticles containing the T cell support factors IL-15Sa and IL-21 to the surface of antitumor CD8 effector T cells and shows that that conjugation to the effector T cells results in a greatly enhanced anti-tumor response.  E.g. Figure 4, Supplementary Figure 17. 
In Figure 1, Stephan illustrates crosslinking nanoparticles to the surface thiols found on the T cell surface via a maleimide functionalized lipid.  The legend for Figure 1 indicates that the conjugated nanoparticles are “multilamellar lipid nanoparticles”, which are further illustrated in Supplementary Figure 1b.  The “multilamellar lipid nanoparticles” of Stephan are therefore crosslinked multilamellar vesicles (cMLV) bonded to thiol groups on the surface of T cells via a maleimide headgroup as required by independent clam 10 and dependent claim 11.  In Supplementary Figure 7, Stephan reports that the multilamellar lipid nanoparticles efficiently encapsulated the test protein and provided a favorable release profile compared to either liposomes or lipid-coated PLGA nanoparticles.  Supplementary Figure 13 establishes that the multilamellar lipid nanoparticles also efficiently encapsulate and release small molecule drugs.

In view of the teachings of Stephan, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to utilize the “multilamellar lipid nanoparticles” of Stephan to provide A2AR antagonists such as SCH58261 or ZM241385 to CAR T cells by linking nanoparticles containing the A2AR antagonist to the surface of the CAR T cells by bonding the maleimide headgroup of the A2AR nanoparticles to the thiol groups present on the CAR T immune effector cells.  Stephan teaches that the nanoparticles can be used to delivery any of a variety of adjuvant drugs that act on transferred therapeutic cells to maintain their function and that the technique is simple, generalizable, and clinically applicable.  Beavis teaches the desirability of antagonizing the A2AR as part of enhancing CAR T cell therapy for the treatment of solid tumors generally, but found that systemically administered pharmacological A2AR antagonists SCH58261 or ZM241385 were less effective than genetic elimination of A2AR.  Prior to the effective filing date of the claimed invention, the ordinary artisan would have recognized that the A2AR antagonists could be more effectively delivered to the CAR-T cells in the tumor microenvironment if, rather then administering the A2AR antagonists systemically, the drugs were delivered via the crosslinked multilamellar lipid nanoparticles of Stephan.  Applying the nanoparticle approach of Stephan to the A2AR antagonist delivery problem identified by Beavis as needed to provide a clinical improvement to CAR T therapy of solid tumors would have predictably resulted in a method of treating, inhibiting, or reducing the severity of cancers expressing any of a variety of the tumor antigens found on solid tumors, such as HER2.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beavis et al., J Clin Invest. 127(3):929-41 (02-2017) (IDS) in view of Stephan et al., Nature Medicine 16(9) 1035-1041 (2010) with supplemental materials (“Stephan”; PTO-892), as applied to claims 10-13, 15, 19, and 21 above, and further in view of Khalil et al., Nat Rev Clin Oncol 13:273-290 (2016) (“Khalil;” PTO-892).
The teachings of Beavis in view of Stephan have been set forth above and are incorporated here in full.
Beavis in view of Stephan does not teach administering an existing therapy selected from chemotherapy or radiation therapy to the patient sequentially or simultaneously with the engineered effector cells, as recited in claims 17 and 18.

Khalil

Khalil reviews the development of immunotherapy with various agents, including CAR T cells.  E.g., Abstract.  While the review focuses on new modalities, it notes in its review of clinical trials to date that preconditioning with chemotherapy was found to be important, likely because it depletes immune-suppressive regulatory cells.  E.g., page 280, 1st column, last paragraph, to page 281.  The conclusion page 287 also notes that both chemotherapy and radiation therapy can be complementary to the immunotherapies.  
 
In view of the teachings of Khalil, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to include preconditioning chemotherapy, chemotherapy, and/or radiation therapy in the method of treating taught by Beavis in view of Stephan.  Additionally, many cancer patients received one or more of chemotherapy or radiation therapy before being admitted to trials of cancer immunotherapies such as CAR T therapy and the early clinical trials point to the advantages of at least preconditioning chemotherapy prior to CAR T therapy.  Accordingly, the ordinary artisan would have been motivated to include these options in advancing the method of Beavis in view of Stephan into clinical practice.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643